UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1940



ACE CHANEY,

                                                         Petitioner,

          versus


GOLDEN    CHANCE   MINING;    WEST  VIRGINIA
COAL-WORKERS’ PNEUMOCONIOSIS FUND; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-130-BLA)


Submitted:    February 24, 2006            Decided:   March 13, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Stayton, Inez, Kentucky, for Petitioner. Robert Weinberger,
WORKERS’ COMPENSATION DEFENSE DIVISION, Charleston, West Virginia;
Howard M. Radzely, Solicitor of Labor, Allen H. Feldman, Associate
Solicitor, Christian P. Barber, Counsel for Appellate Litigation,
Jeffrey S. Goldberg, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ace Chaney seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly,    we   affirm   on   the   reasoning   of    the   Board.     See

Chaney v. Golden Chance Mining, No. 05-130-BLA (BRB June 29, 2005).

We   dispense   with   oral   argument    because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -